Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application/Amendments/claims
Applicant’s amendment filed on 11/2/2021 is acknowledged. Claims 1, 3, 6, 9, 11, 15, 17, 20, 23, 29 and 30 are amended; claims 10 and 24 are cancelled. 
Claims 1-9, 11-23 and 25-30 are pending and have been examined, of which claims 1, 15, 29 and 30 are independent.

New grounds of rejection necessitated by the amendment
In view of the amendment filed, the following rejections are new grounds of rejection necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6-9, 11-17, 20-23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (SRS design details, R1-163024) in view of Li et al. (US 2019/0141702) in further view of Papasakellariou (US 2017/0366377)

Regarding claim 1, Qualcomm teaches a method for wireless communication at a user equipment (UE) (SRS procedures for UE in LAA, section 3), comprising: 
identifying a gap period following a downlink portion of a time division duplexing (TDD) frame (fig.3 shows LAA TDD frame, where the LBT gap follows the DL partial subframe); 
performing, based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol on which LBT is performed in a subframe, section 3.1; the listen before talk (LBT) procedure is same as clear channel assessment (CCA), which is performed in the gap period; however, it is noted that the reference does not teach comparing the gap period to threshold for selectively performing CCA/LBT); and 
transmitting at least one of a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol on which LBT is performed in a subframe, section 3.1; further, fig.3 shows SRS transmission in UL after LBT gap), wherein the SRS is frequency-domain multiplexed during the set of initial symbols (the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)). 

Qualcomm teaches SRS transmission in the gap period after downlink portion of TDD frame structure. Qualcomm also teaches the frequency multiplexing SRS with 

Li teaches selectively performing, based at least in part on a comparison of the gap period with a threshold, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (when terminal device determines that the first time interval (gap period as shown in fig 3) is greater than the preset time interval (threshold), the terminal device preempts through LBT the resources for transmitting uplink data, Para 135-136, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm with selectively performing LBT based on gap duration as taught by Li for the benefit of improving data transmission efficiency as taught by Li in Para 12.

Papasakellariou teaches the SRS is frequency-domain multiplexed during the set of initial symbols with a demodulation reference signal (DMRS) (SRS and DMRS are multiplexed in same slot symbol, where SRS transmission occupies one comb, and DMRS occupies another comb as shown in fig. 18, Para 193-195). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm and Li with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the 

Regarding claim 15, Qualcomm teaches an apparatus for wireless communication at a user equipment (UE) (SRS procedures for UE in LAA, section 3), to: 
identify a gap period following a downlink portion of a time division duplexing (TDD) frame (fig.3 shows LAA TDD frame, where the LBT gap follows the DL partial subframe); 
perform, based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol on which LBT is performed in a subframe, section 3.1; the listen before talk (LBT) procedure is same as clear channel assessment (CCA), which is performed in the gap period; however, it is noted that the reference does not teach comparing the gap period to threshold for selectively performing CCA/LBT); and 
transmit at least one of a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol on which LBT is performed in a subframe, section 3.1; further, fig.3 shows SRS transmission in UL after LBT gap), wherein the SRS is frequency-domain multiplexed during the set of initial symbols (the fig 2 shows comb and interlace . 

Qualcomm teaches SRS transmission in the gap period after downlink portion of TDD frame structure. Qualcomm also teaches the frequency multiplexing SRS with uplink data or control. As noted above, the reference does not teach comparing the gap period to threshold for selectively performing CCA/LBT, structural elements of the UE or SRS being frequency domain multiplexed with DMRS.

Li teaches an apparatus for wireless communication at a user equipment (UE) (terminal device for determining to directly transmit uplink without performing LBT, abstract), comprising: a processor (processor, fig 9), memory coupled with the processor (memory, fig 9); and instructions stored in the memory and executable by the processor to cause the apparatus (Para 187: the processor 910 is configured to execute the instruction stored in the memory 930); selectively perform, based at least in part on a comparison of the gap period with a threshold, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (when terminal device determines that the first time interval (gap period as shown in fig 3) is greater than the preset time interval (threshold), the terminal device preempts through LBT the resources for transmitting uplink data, Para 135-136, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm with 

Papasakellariou teaches the SRS is frequency-domain multiplexed during the set of initial symbols with a demodulation reference signal (DMRS) (SRS and DMRS are multiplexed in same slot symbol, where SRS transmission occupies one comb, and DMRS occupies another comb as shown in fig. 18, Para 193-195). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm and Li with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

Regarding claim 29, Qualcomm teaches an apparatus for wireless communication at a user equipment (UE) (SRS procedures for UE in LAA, section 3), comprising: 
identifying a gap period following a downlink portion of a time division duplexing (TDD) frame (fig.3 shows LAA TDD frame, where the LBT gap follows the DL partial subframe); 
performing, based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol ; and 
transmitting a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol on which LBT is performed in a subframe, section 3.1; further, fig.3 shows SRS transmission in UL after LBT gap), wherein the SRS is frequency-domain multiplexed during the set of initial symbols (the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)). 

Qualcomm teaches SRS transmission in the gap period after downlink portion of TDD frame structure. Qualcomm also teaches the frequency multiplexing SRS with uplink data or control. As noted above, the reference does not teach comparing the gap period to threshold for selectively performing CCA/LBT, structural elements of the UE or SRS being frequency domain multiplexed with DMRS. 

Li teaches an apparatus for wireless communication at a user equipment (UE) (terminal device for determining to directly transmit uplink without performing LBT, abstract), comprising: means for identifying (processor in terminal device 900, fig 9), means for transmitting (transceiver, fig 9), and means (processor in terminal for selectively performing, based at least in part on a comparison of the gap period with a threshold, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (when terminal device determines that the first time interval (gap period as shown in fig 3) is greater than the preset time interval (threshold), the terminal device preempts through LBT the resources for transmitting uplink data, Para 135-136, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm with selectively performing LBT based on gap duration as taught by Li for the benefit of improving data transmission efficiency as taught by Li in Para 12.

Papasakellariou teaches the SRS is frequency-domain multiplexed during the set of initial symbols with a demodulation reference signal (DMRS) (SRS and DMRS are multiplexed in same slot symbol, where SRS transmission occupies one comb, and DMRS occupies another comb as shown in fig. 18, Para 193-195). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm and Li with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

 Regarding claim 30, Qualcomm teaches wireless communication at a user equipment (UE) (SRS procedures for UE in LAA, section 3), to: 
identify a gap period following a downlink portion of a time division duplexing (TDD) frame (fig.3 shows LAA TDD frame, where the LBT gap follows the DL partial subframe); 
perform, based at least in part on the gap period, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol on which LBT is performed in a subframe, section 3.1; the listen before talk (LBT) procedure is same as clear channel assessment (CCA), which is performed in the gap period; however, it is noted that the reference does not teach comparing the gap period to threshold for selectively performing CCA/LBT); and 
transmit at least one of a sounding reference signal (SRS) in a set of initial symbols of an uplink portion of the TDD frame following the gap period (as illustrated in fig. 2, the ideal location for transmission of SRS is right after the symbol on which LBT is performed in a subframe, section 3.1; further, fig.3 shows SRS transmission in UL after LBT gap), wherein the SRS is frequency-domain multiplexed during the set of initial symbols (fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)).

Qualcomm teaches SRS transmission in the gap period after downlink portion of TDD frame structure. Qualcomm also teaches the frequency multiplexing SRS with 

Li teaches non-transitory computer-readable medium (memory 930, fig 9) storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor (memory configured to store instructions executable by processor, para 187) to: selectively perform, based at least in part on a comparison of the gap period with a threshold, a clear channel assessment (CCA) on a channel of a radio frequency spectrum band (when terminal device determines that the first time interval (gap period as shown in fig 3) is greater than the preset time interval (threshold), the terminal device preempts through LBT the resources for transmitting uplink data, Para 135-136, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm with selectively performing LBT based on gap duration as taught by Li for the benefit of improving data transmission efficiency as taught by Li in Para 12.

Papasakellariou teaches the SRS is frequency-domain multiplexed during the set of initial symbols with a demodulation reference signal (DMRS) (SRS and DMRS are multiplexed in same slot symbol, where SRS transmission occupies one comb, and DMRS occupies another comb as shown in fig. 18, Para 193-195). 

 Regarding claim 2 and 16, Qualcomm further teaches identifying a first comb of a resource block (comb based transmission, fig 2), wherein the SRS is transmitted on the first comb of the resource block during the set of initial symbols (SRS occupying alternate tones in each RB in the comb and interlace design of SRS, fig 2 and related description). 

 Regarding claim 3 and 17, Qualcomm further teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with an uplink data transmission, an uplink control transmission or a random access transmission (the types of UE listed in section 3.1 include SRS with PUSCH, and SRS with PUCCH; further, the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)), wherein one or more of the uplink data transmission or uplink control transmission are transmitted on a second comb of the resource block (SRS transmission  

 Regarding claim 6 and 20, Qualcomm further teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with an uplink data transmission (the types of UE listed in section 3.1 include SRS with PUSCH, and SRS with PUCCH; further, the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)), the method further comprising transmitting the SRS frequency-domain multiplexed with the uplink data transmission during a first subset of the set of initial symbols (the types of UE listed in section 3.1 include SRS with PUSCH, and SRS with PUCCH; further, the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)).

Regarding claim 7 and 21, Qualcomm in view of Li teaches the limitations of parent claims. 

Qualcomm in view of Li fails to teach, but Papasakellariou teaches transmitting the SRS frequency-domain multiplexed with the DMRS from a set of antenna ports during a second subset of the set of initial symbols (SRS and DMRS are multiplexed in same slot symbol, where SRS transmission occupies one comb, and 

 Regarding claim 8 and 22, Qualcomm in view of Li fails to teach, but Papasakellariou teaches wherein the SRS and the DMRS are transmitted on different combs of a resource block (SRS and DMRS are multiplexed in same slot symbol, where SRS transmission occupies one comb, and DMRS occupies another comb as shown in fig. 18, Para 193-195). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm and Li with frequency domain multiplexing using comb structure of SRS and data or DMRS as taught by Papasakellariou for the benefit of efficient utilization of available resources as taught by Papasakellariou in Para 133.

 Regarding claim 9 and 23, Qualcomm further teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with an uplink data transmission, an uplink control transmission or a random access transmission (the types of UE listed in section 3.1 include SRS with PUSCH, and SRS with PUCCH; further, the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)), further comprising transmitting the SRS on a first interlace of a channel bandwidth and the uplink data transmission on a second interlace of the channel bandwidth (the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing); further, the types of UE listed in section 3.1 include SRS with PUSCH, and SRS with PUCCH).

 Regarding claim 11 and 25, Qualcomm further teaches wherein the SRS is frequency-domain multiplexed during the set of initial symbols with an uplink data transmission (the types of UE listed in section 3.1 include SRS with PUSCH, and SRS with PUCCH; further, the fig 2 shows comb and interlace design of SRS located in the second symbol of subframe after LBT symbol, where SRS is interlaced uniformly in frequency (frequency domain multiplexing)), further comprising transmitting an additional uplink data transmission over a physical uplink shared channel (PUSCH) during one or more symbols occurring after the set of initial symbols (transmit SRS type symbol in symbol 1 after LBT success .

 Regarding claim 12 and 26, Qualcomm fails to teach, but Li teaches performing a CCA procedure when a duration of the gap period exceeds the threshold (when terminal device determines that the first time interval (gap period as shown in fig 3) is greater than the preset time interval (threshold), the terminal device preempts through LBT the resources for transmitting uplink data, Para 135-136, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm with selectively performing LBT based on gap duration as taught by Li for the benefit of improving data transmission efficiency as taught by Li in Para 12.

 Regarding claim 13 and 27, Qualcomm fails to teach, but Li teaches transmitting the SRS without performing a CCA procedure when a duration of the gap period is less than the threshold (when terminal device determines that the first time interval (gap period as shown in fig 3) is less than the preset time interval (threshold), the terminal device directly transmits uplink data on the channel resource without performing LBT, Para 126, step 410, fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by 

 Regarding claim 14 and 28, Qualcomm further teaches wherein the set of initial symbols comprise one or more symbols immediately following the gap period (fig 2 shows that the SRS is transmitted second symbol after the LBT; fig 3 shows the gap period followed by SRS transmission in uplink special subframe; section 3.1).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (SRS design details, R1-163024) in view of Li et al. (US 2019/0141702) and Papasakellariou (US 2017/0366377) in further view of Zhang et al. (WO 2018/075963)

 Regarding claim 4 and 18, Qualcomm in view of Li and Papasakellariou teach the limitations of the parent claim. 

Qualcomm in view of Li and Papasakellariou fail to teach, but Zhang teaches transmitting the DMRS from a first set of antenna ports during a first subset of the set of initial symbols (fig 2, first scenario 210 for DMRS in frame structure, two DMRS in initial set of symbols are transmitted including first DMRS symbol and additional DMRS symbol; where DMRS for different antenna ports are distinguished by different cyclic shift, Para 40 and antenna port index used for first DMRS symbol . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SRS transmission after gap period as taught by Qualcomm and Li and Papasakellariou with front loaded DMRS transmission as taught by Zhang for the benefit of enhancing channel estimation performance as taught by Zhang in Para 20.


Response to Arguments
Applicant's arguments filed with respect to cited prior arts not teaching the amended limitations of claim 1 (page 9-10), and specifically Qualcomm (WG1 in arguments) not teaching the limitations of “SRS being frequency domain multiplexed during the set of initial symbols with DMRS” have been considered, but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 
 The applicant’s arguments with respect to prior arts on record not teaching dependent claims 5 and 19 (page 10-11) have been fully considered and are persuasive. The prior art rejection for claims 5 and 19 have been withdrawn. 
 
Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/9/2022